United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-2636
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Matthew M. Cunningham,                   *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: February 18, 2010
                                 Filed: February 25, 2010
                                  ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       After Matthew Cunningham pleaded guilty to distributing child pornography,
in violation of 18 U.S.C. § 2252(a)(2), the district court1 sentenced him to 120 months
in prison and 8 years of supervised release. Counsel has moved to withdraw and has
filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the
sentence is unreasonable.




      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
      The sentence, which represents a substantial downward variance from the
advisory Guidelines range of 188-235 months, is not unreasonable, see United States
v. Lazarski, 560 F.3d 731, 733 (8th Cir. 2009); and having reviewed the record under
Penson v. Ohio, 488 U.S. 75 (1988), we have found no nonfrivolous issues.

      Accordingly, we affirm, and we grant counsel’s motion to withdraw.
                     ______________________________




                                        -2-